468 S.E.2d 59 (1996)
343 N.C. 114
Sammy Roger JOHNSON, Jr., Plaintiff
v.
Lisa McGhee JOHNSON (Meehan), Defendant and
Lisa McGhee JOHNSON (Meehan), Plaintiff
v.
Thomas C. MEEHAN, Defendant.
No. 427A95.
Supreme Court of North Carolina.
April 4, 1996.
*60 Mast, Morris, Schulz & Mast, P.A. by George B. Mast, Bradley N. Schulz, and Christi C. Stem, Smithfield, for plaintiff-appellant Sammy Johnson.
Armstrong & Armstrong, P.A. by Marcia H. Armstrong, Smithfield; and Edward P. Hausle, P.A. by Edward P. Hausle, Greenville, for defendant-appellee Thomas C. Meehan.
PER CURIAM.
Judge Walker's dissenting opinion in the Court of Appeals correctly poses the "narrow" issue presented:
Does the language of N.C.[G.S.] § 8-50.1 in effect when this action originated confer standing upon an alleged natural parent such as Mr. Meehan to compel a presumed father such as Mr. Johnson to submit to a blood test to determine the paternity of a child born during the marriage of the presumed father to the natural mother?
Johnson v. Johnson, 120 N.C.App. 1, 14, 461 S.E.2d 369, 376 (1995) (Walker, J., dissenting). We agree with the dissenting opinion that the question should be answered in the negative.
Accordingly, the decision of the Court of Appeals is reversed, and the case is remanded to that court for remand to the District Court, Johnston County, for further proceedings consistent with this opinion.
REVERSED AND REMANDED.